WiiektjcR, J.
This suit is brought upon letters patent No. 358,488 for an improvement in walking tracks for gymnasiums, and interrogatories as to whether the defendant has made, or caused to be made and used, walking tracks of a particular construction, and, if any not of that, of what other, construction, were annexed to the bill, and required to be answered. The defendant lias answered, denying the infringement generally, without otherwise answering the interrogatories, and the answer is excepted to for this lack. The exceptions have now been heard. The interrogatories have been approved on demurrer, heard by Judge SniR-MAN. Coop v. Institute, 47 Fed. Rep. 899. The denial of infringement is a conclusion, and not an answer of facts from which it is drawn. The conclusion may not follow from the facts when given, and whether it does or not may be a question in the cusí!. The plaintiffs seem to be entitled to the facts, and not to be bound by the conclusion, or to overcome it.
Exceptions sustained.